IN THE COURT OF APPEALS
                  AT KNOXVILLE

                                                             FILED
                                                             February 4, 2000

                                                          Cecil Crowson, Jr.
                                                         Appellate Court Clerk
STATE OF TENNESSEE                    )      HAMILTON
                            COUNTY
                                      )      E1999-01385-COA-R3-CV
     Plaintiff-Appellee               )
                                      )
                                      )
v.                                    )      HON. DOUGLAS A. MEYER,
                                      )      JUDGE
                                      )
MALE PIT BULL                         )
DEWAYNE ROGERS                        )
SHANIE ROGERS                         )
BILLIE JEAN RITCHIE JONES             )
                                      )
     Defendants-Appellants            )      AFFIRMED AND REMANDED




ARDENA J. GARTH, District Public Defender, and DONNA ROBINSON
MILLER, Assistant District Public Defender, OF CHATTANOOGA, FOR
APPELLANT BILLIE JEAN RITCHIE JONES
PAUL G. SUMMERS, Attorney General and Reporter, and MARK E.
DAVIDSON, Assistant Attorney General, OF NASHVILLE, FOR APPELLEE




                             O P I N I O N




                                             Goddard, P.J.
           This is an appeal from the Hamilton County Criminal

Court’s finding of criminal contempt against Dewayne Rogers,

Shanie Rogers and Billie Jean Ritchie Jones.   Mrs. Jones,

Defendant-Appellant, raises the following issue, which we

restate:

           Whether the Appellant was improperly convicted of
           criminal contempt solely on the basis of the
           uncorroborated testimony of an accomplice?



           The proceedings in this case began when Assistant
District Attorney General Lila Statom filed a petition to destroy
a male pit bull, Zeb, belonging to Dewayne and Shanie Rogers.      On

October 6, 1998, Zeb and two other dogs attacked Joseph
Neighbors, a 13-year old boy, causing serious injuries.   Earlier,
on August 18, 1997, Zeb had also bitten Claude Hill as he tried

to stop Zeb from attacking his dog.   After the Joseph Neighbors
attack, the Humane Society impounded Zeb for observation.    The
Criminal Court ordered that Zeb be destroyed, but stayed the

destruction for 10 days.



           On November 5, 1998, destruction of Zeb was stayed

pending disposition of a motion for new trial and an appeal if an

appeal was taken.   On November 11, 1998, the Criminal Court

informed Assistant District Attorney General Statom that Zeb was

missing from the Humane Society Pound.   The Court ordered that a
capias be issued for Dewayne Rogers, Shanie Rogers and Billie

Jean Ritchie Jones for interfering with the court’s order to

destroy Zeb.



          At the contempt hearing, animal control officer Vernon

Dove, Jr. of the Humane Society testified that he was the officer

called to the scene of both incidents, the dog bite of Claude

Hill and the dog attack of Joseph Neighbors.   Mr. Dove testified

that, on November 16, 1998, he saw Zeb in a pen at the right side
of the house at 822 Pickett Gulf Road, which was occupied by
Betty and Jeffrey Gass.   Mr. Dove positively identified the dog

as Zeb, the missing male pit bull.   On November 17, 1998, Mr.
Dove and his supervisor returned to 822 Pickett Gulf Road to
impound the dog, but the dog was missing.   Mr. Dove testified

that Billie Jean Ritchie Jones visited Zeb at the Humane Society
Pound.   According to Mr. Dove’s testimony, Mrs. Jones stated that
she wanted to get the dog out, but the dog was under a court

order not to be removed from the Humane Society Pound.   Mr. Dove

testified that persons wanting to visit a dog would be escorted

to the dog’s pen.   The door leading to the pens remains locked.

Mr. Dove escorted Mrs. Jones during her one visit.




                                3
          Charlie Presley, assistant supervisor at the Humane

Society, testified that the building where the pens are located

was not secure on the morning of Zeb’s disappearance.   Humane

Society officials called the Rogerses because the female pit

bull, which had been impounded with Zeb for attacking Joseph

Neighbors, was being taken to a vet for an illness.   When the

Rogerses arrived at the Humane Society, the door to the building

lodging the dog pens was unlocked and the gate where Zeb was kept

was unlocked.   Mr. Presley testified that Mrs. Jones arrived at
the Humane Society between 10:30 a.m. and 11 a.m, and the
Rogerses arrived between 11 a.m. and 11:30 a.m.   Mr. Presley

discovered that Zeb was missing at 3 p.m. that afternoon.   Since
Zeb has been missing, Mr. Presley received a phone call from Mrs.
Jones.   On January 21, 1999, Mrs. Jones called the Humane Society

and said that the dog was on Dayton Boulevard in front of the Bi-
Lo around the car wash.   Mr. Presley patrolled that area for two
hours, but he did not see the dog.



          As already noted, Betty Jo Skiles Gass lives at 822

Pickett Gulf Road.   Mrs. Gass testified that she is the youngest

sister of Billie Jean Ritchie Jones and Dewayne Rogers’ aunt.

Mrs. Gass testified that she saw Zeb in Mrs. Jones’ trailer on a

Wednesday in the middle of November.   On the following Friday,


                                4
Mrs. Jones and her husband brought Zeb to Mrs. Gass’ home so that

Zeb could be held in a pen on the side of the home until Monday.

Mrs. Gass testified that Mrs. Jones said she could not take Zeb

outside because she lived next door to a sheriff.   Mrs. Gass

agreed to let Zeb stay in the pen.   The following Monday, Mrs.

Gass saw her husband let Zeb out of the pen and put Zeb in the

back of his truck.    Prior to Zeb being brought to her home, Mrs.

Gass was told how Zeb was taken from the Humane Society.   Mrs.

Gass testified that Dewayne Rogers said he and Shanie Rogers
drove behind the Humane Society and freed the dog by cutting
wires with a knife.



          On cross-examination, Mrs. Gass testified that she was
charged with contempt along with Mrs. Jones and the Rogerses.

Mrs. Gass testified that was in an agreement with Mrs. Jones to
hide the dog and keep it from being destroyed.   The Court stated
that Mrs. Gass had been granted immunity to testify.



          Jeffrey Gass, Betty Gass’ husband, testified that he

was reluctant about keeping Zeb at his home.   Mr. Gass testified

that on Monday morning he loaded Zeb in his truck, drove to a

certain location and released Zeb.   Mr. Gass testified that he

did not report Zeb’s location to the Humane Society because he


                                 5
did not want the dog destroyed.       Mr. Gass admitted that he was

offered immunity to testify.   Mr. Gass testified that he heard

Dewayne Rogers admit that he and Shanie Rogers helped Zeb escape

from the Humane Society.   Mr. Gass testified that he lied to the

Humane Society when he told them that Zeb was Grady Moore’s dog.



          On this evidence, the Court found Dewayne Rogers,

Shanie Rogers and Billie Jean Ritchie Jones guilty of criminal

contempt for interfering with the Court’s order.      Mrs. Jones
filed a notice of appeal and a brief.      Dewayne and Shanie Rogers
filed a notice of appeal, but no brief was filed on their behalf.

Accordingly, we will only address the issue raised by Mrs. Jones.


          Mrs. Jones argues that the evidence was insufficient

to support her criminal contempt conviction because she was
convicted solely on the basis of uncorroborated accomplice
testimony.   When an accused challenges the sufficiency of the

evidence, an appellate court’s standard of review is whether,

after considering the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 324, 99 S. Ct. 2781, 2791-92

(1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn. 1985); Tenn. R.


                                  6
App. P. 13(e).     This court should not reweigh or reevaluate the

evidence.     State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim.

App. 1990).    Nor may this court substitute its inferences for

those drawn by the trier of fact from the evidence.    Farmer v.

State, 574 S.W.2d 49, 51 (Tenn. Crim. App. 1978).    On the

contrary, this court must afford the State of Tennessee the

strongest legitimate view of the evidence contained in the record

as well as all reasonable and legitimate inferences which may be

drawn from the evidence.    State v. Cabbage, 571 S.W.2d 832, 835
(Tenn. 1978).


            In Tennessee, a conviction may not be based upon the
uncorroborated testimony of an accomplice.     Monts v. State, 214

Tenn. 171, 379 S.W.2d 34, 43 (1964).    Whether a witness’

testimony has been sufficiently corroborated is a matter
entrusted to the trier of fact.    The rule has been stated as
follows:

     [T]here must be some fact testified to, entirely
     independent of the accomplice’s testimony, which, taken
     by itself, leads to the inference, not only that a
     crime has been committed, but also that the defendant
     is implicated in it; and this independent corroborative
     testimony must also include some fact establishing the
     defendant’s identity. This corroborative evidence may
     be direct or entirely circumstantial, and it need not
     be adequate, in and of itself, to support a conviction;
     it is sufficient to meet the requirements of the rule
     if it fairly and legitimately tends to connect the
     defendant with the commission of the crime charged. It

                                  7
        is not necessary that the corroboration extend to every
        part of the accomplice’s evidence. The corroboration
        need not be conclusive, but it is sufficient if this
        evidence, of itself, tends to connect the defendant
        with the commission of the offense, although the
        evidence is slight and entitled, when standing alone,
        to but little consideration.

State v. Gaylor, 862 S.W.2d 546, 552 (Tenn. Crim. App.1992)
(quoting Hawkins v. State, 469 S.W.2d 515, 520(Tenn. Crim. App.
1971)) (internal citations omitted).



            The evidence presented at the contempt hearing, which

was independent of the accomplices’ testimonies, was the
testimonies of the animal control officers, Mr. Dove and Mr.
Presley.    Mr. Dove testified that he saw Mrs. Jones visit Zeb

shortly before Zeb disappeared.    Mr. Dove testified that Mrs.
Jones said she wanted to free the dog, but it was under court
order to remain.    Mr. Dove’s testimony adequately connects Mrs.

Jones to the disappearance of Zeb.    Mr. Presley testified that he
saw Zeb at the Gasses’ home after Zeb was discovered missing from
the Humane Society Pound.    Mr. Presley’s testimony corroborates

the Gasses’ testimonies that Mrs. Jones brought Zeb to their

home.    These independent observations support Mrs. Jones

conviction for criminal contempt.



            For the foregoing reasons the judgment of the Criminal

Court is affirmed as to all parties and the cause remanded for


                                  8
collection of costs below.   Costs of appeal are adjudged against

Billie Ritchie Jones.




                                    Houston M. Goddard, P.J.




                                9
CONCUR:




Herschel P. Franks, J.



D. Michael Swiney, J.




                         10